
	

114 HR 4250 IH: To amend the Internal Revenue Code of 1986 to extend the statute of limitation for credit or refund for taxpayers who receive combat pay.
U.S. House of Representatives
2015-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4250
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2015
			Mr. Blumenauer introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the statute of limitation for credit or refund
			 for taxpayers who receive combat pay.
	
	
		1.Extended statute of limitation for credit or refund for taxpayers who receive combat pay
 (a)In generalSection 6511 of the Internal Revenue Code of 1986 is amended by redesignating subsection (i) as subsection (j) and by inserting after subsection (h) the following new subsection:
				
 (i)Special rule for excludable combat payIn the case of a claim for credit or refund which relates to an overpayment of tax imposed by subtitle A for a taxable year in which the taxpayer received compensation properly excludible from gross income under section 112, this section shall be applied—
 (1)by substituting 15 years for 3 years each place it appears in subsections (a) and (b)(2), (2)by substituting 15 years for 2 years each place it appears in such subsections, and
 (3)by substituting 15-year period for 3-year period each place it appears in subsection (b)(2).. (b)Effective dateThe amendments made by this section shall apply to claims for credit or refund made on or after the date of the enactment of this Act.
			
